Citation Nr: 1520316	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-21 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for duodenal ulcer disease.

2.  Entitlement to service connection for depression, to include as secondary to service connected duodenal ulcer disease.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney 


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The April 2011 rating decision denied entitlement to an increased rating for duodenal ulcer, and the May 2013 rating decision entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-connected duodenal ulcer disease and service connection for depression secondary to his service-connected duodenal ulcer disease.

By way of history, in a December 1960 rating decision, the Veteran was initially granted entitlement to service connection for gastritis with psychoneurosis, mild, and assigned a noncompensable rating effective May 25, 1960.  In a September 1970 rating decision, the Veteran was granted a temporary total disability evaluation, effective July 10, 1970, as result of a pyloroplasty and vagotomy, which resulted in hospitalization for 22 consecutive days followed by 2 months convalescence.  Thereafter, the Veteran was granted a 20 percent evaluation, effective October 1, 1970.  This rating decision framed the issue as "Duodenal Ulcer, PO (formerly rated as gastritis with psychoneurosis).  A later April 1976 rating decision increased the Veteran's evaluation to 40 percent, effective March 8, 1976.  

In March 2012, the Veteran, through his representative, submitted a claim for service connection for depression and entitlement to TDIU.  In May 2013, the RO issued a rating decision denying entitlement to service connection for depression, stating there was no diagnosed psychiatric disability, and denying entitlement to a TDIU.  In the November 2013 notice of disagreement, it was specifically noted that the Veteran was seeking service connection for depression secondary to his service connected stomach disorder.  

According to 38 U.S.C.A. § 1159 (Protection of Service Connection), service connection for any disability or death granted under this title which has been in force for ten or more years shall not be severed . . . except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  See also 38 C.F.R. §§ 3.105(d) and 3.957.

The Board finds that the RO/AMC should reconsider the Veteran's claim for service connection for depression secondary to service connected duodenal ulcer disease in light of the December 1960 and September 1970 rating decisions and 38 U.S.C.A. § 1159.  

Also, although the Veteran's claim for entitlement to a TDIU was denied by the May 2013 rating decision, and the Veteran filed a timely Notice of Disagreement, a statement of the case has not been issued.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the RO/AMC should issue an SOC to the Veteran on the claim of entitlement to a TDIU.

Lastly, the Board finds that the Veteran is entitled to a new VA examination for his duodenal ulcer disease.  The most recent VA examination for the Veteran's duodenal ulcer disease was in January 2011.  Since then, the Veteran has filed a claim for TDIU.  As there is evidence that suggests a change in the Veteran's functioning, the Board finds that a new VA examination would be helpful in resolving the issue raised by the instant appeal.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (providing that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.)  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran on the claim of entitlement to a TDIU.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal. 

2.  The AOJ/AMC must obtain any outstanding VA treatment records from the Gainesville, Florida VA Medical Center dated from April 2011 to the present.  Any response received should be recorded in the Veteran's VA claims file.

3.  Once any outstanding records are obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the level of severity of his duodenal ulcer disease.  The file should be made available to the examiner for review of the history in conjunction with the examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should describe the impact the Veteran's duodenal ulcer disease has on his ability to work. 

4.  Reconsider the issue of entitlement to service connection for depression to include as secondary to service connected duodenal ulcer disease in light of the December 1960 and September 1970 rating decisions and 38 U.S.C.A. § 1159.

5.  Then, the RO/AMC should readjudicate the issues.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




